            Case 1:19-cr-10149-ADB Document 2 Filed 05/06/19 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                                                                  sealed
UNITED STATES OF AMERICA



       V.                                             Criminal No


DREW MORGAN CICCARELLI,

                       Defendant


                              GOVERNMENT'S MOTION TO SEAL
                                          INFORMATION


       Pursuant to Fed. R. Crim. P. 6(e)(4), the United States of America hereby moves this

Court to direct that the information be sealed until the defendant makes an appearance, waives

his indictment, and pleads guilty. As grounds for this motion, the Government states that

Defendant is proactively cooperating in an active investigation. Accordingly, public disclosure

of these materials will jeopardize the ongoing investigation of this case.

       The United States further moves, pursuant to General Order 06-05, that the United States

Attorney, through undersigned counsel, be provided copies of all sealed documents that the

United States has filed in this matter.


                                                      Respectfully submitted,

                                                      ANDREW E. TELLING
                                                      United Sta^ Attorney


                                                      ERIC S. ROSEN
                                                      Assistant U.S. Attorney

                                                      Date: May 6, 2019
